 274DECISIONSOF NATIONALLABOR RELATIONS BOARDTexas Instruments,IncorporatedandInternational Brotherhoodof Electrical Workers, Local Union No. 59, and United Asso-ciation of Journeymen and Apprentices of the Plumbing andPipe Fitting Industry of the United States and Canada, AFL-CIO, Local 100,Joint Petitioners.Case No. 16-RC-3309.De-cember 5, 1963DECISION AND ORDERUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Hearing Officer Louis L.Vasse.The Hearing Officer's rulings are free from prejudicial errorand are hereby affirmed.'Pursuant to the provisions of Section 3(b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Chairman McCulloch and Members Leedom and Jenkins].Upon the entire record in this case the Board finds :1.The Employer is engaged in commerce within the meaning of theAct.2.The labor organizations involved claim to represent certain em-ployees of the Employer?3.No question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section9(c)(1) and Section 2(6) and (7) of the Act, for the following reasons:The Employer is a diversified manufacturer of equipment andproducts for military and civilian use in the electronic and instru-mentation fields. Its corporate office and major production facilitiesare located in Dallas, Texas, where 12,000 out of its total complementof 18,000 persons, are employed.None of its employees in the Dallasarea is now represented by a labor organization, and there has beenno prior history of collective bargaining.The unit or units sought in the petition consist of maintenanceelectricians and plumber-pipefitters, either separately or combined,who are employed in the plant engineering branch of the Semi-Conductor Components Division, one of the four major operating fa-cilities of the Company.At the hearing, the Joint Petitioners indi-cated their willingness to represent various additional groups ofmaintenance employees of the Semi-Conductor Components Division.The Employer and IUE agree in urging that the instant petition'As our decision to dismiss the petition is in accord with the Intervenor's position, wefind that no prejudice has resulted to the Intervenor from the Hearing Officer's refusal togrant it further continuances of the hearing.2 International Union of Electrical,Radio, and MachineWorkers, AFL-CIO, referred tohere as IUE, was permitted to intervene on the basis of a showing of interest.145 NLRB No. 30. TEXAS INSTRUMENTS, INCORPORATED275should be dismissed because the employees sought are, in the firstinstance, not craftsmen and because, in any event, all the units re-quested are too limited in scope.The Employer urges that the only ap-propriate unit should include all production and maintenance em-ployees in its Dallas operations. IUE, however, although it does notsuggest 'what unit larger than those petitioned for might be ap-propriate, does urge that units smaller than a Dallaswide productionand maintenance unit may also be appropriate.The Employer is administratively organized into a number of op-erating and service divisions.The four major operating divisions areSemi-Conductor Components,Apparatus,CentralResearch andEngineering, and Materials and Controls, referred to herein as S-C,Apparatus, CR & E, and Materials Divisions, respectively.Each op-erating division has a separate maintenance group attached to it. TheS-C Division manufactures transistors and resistors; the MaterialsDivision processes the metals and other raw materials used in the manu-facture of all the Employer's products; the Apparatus Division is en-gaged in seismic and industrial instrumentation work, in radar andmicrowave assembly, and in all of the Employer's military contracts;and CR & E is engaged in technological research, design, and in somepilot plant production work.The major portion of the Employer's manufacturing operations islocated in northwest Dallas at two principal sites, about 6 miles apart,bordering on the North Central Expressway and on Lemmon Avenue.The Expressway site consists of 300 acres on which the Employer haserected six major buildings with a seventh at present under construc-tion.Lemmon Avenue is a much smaller site and consists of a numberof contiguous buildings, spreading over two or three blocks.At thepresent time, the S-C Division is located in the S-C building at theExpressway, at some outlying buildings there, and at 6120 LemmonAvenue. The Apparatus Division is now located in 'a number of build-ings ranging from 6000 to 6110 Lemmon Avenue, but is expected tomove into the new building at the Expressway when it is completed.As noted above, each operating division has its own maintenanceforce.The maintenance groups do not coincide exactly with theoperating divisions but are, rather, responsible for maintenance of allplant and equipment in a particular group of buildings.Thus, theS-C maintenance group is also referred to as Area 1 Maintenance,with responsibility for all interior maintenance in the S-C buildingand at 6120 Lemmon Avenue, performing its work for all divisionswhich have employees housed there.Areas 2, 3, and 4 correspondapproximately to the Apparatus, CR & E, and Materials Divisions, 276DECISIONS OF NATIONAL LABOR RELATIONS BOARDbut since each of these divisions shares quarters with others, the areamaintenance groups may service more than one division 3The various unit requests of the Joint Petitioners can best be under-stood in terms of the organization and functions of the S-C mainte-nance group. It has about 210 nonsupervisory employees, of whom55 are maintenance mechanics,98 arerepair and maintenance techni-cians, 35 are maids, janitors, and handymen,8 areclassifiedas main-tenance mechanics but are in fact powerhouse operators, and the re-mainder are clericals and storekeepers.The primary unit requestedis referred to as a craft unit. It would include about 30 maintenancemechanics, organized into 5 working groups containing only elec-tricians and pipefitters.They work out of electrical and pipefittingshops in the S-C building at the Expressway, and are engaged mainlyin new installations and in the rearrangement of existing facilitieswhich require electrical and pipefitting connections.They run power-lines and pipelines from the source of supply of electric power, gases,water, steam, and air, between the first and second floors of the S-Cbuilding to the production equipment on the second floor. These linesare either installed along the back of the productionarea, leaving walloutlets and valves for later connection, or the lines may be connecteddirectly to the machinery or equipment, in which case the electriciansand pipefitters make only the first such connection.The electriciansrun conduit and cable, hook up motors, set transformers, tie in powerto production machinery, and work on energized lines carrying 480volts.The pipefitters do layout work, thread, cut, fit, solder, andbraze pipe and tubing fabricated of various materials.They may beassigned duties outside their specialties, but these appear to be ratherinfrequent.In thealternative, the Petitioners would add to the above unit thoseemployees in the S-C maintenance group who are considered to exhibitother craft skills.This would add approximately 25 maintenancemechanics who do carpentry, sheetmetal, and welding work, and thoseemployees engaged mainly in preventive maintenance of the heatingand air-conditioning systems, pumps, compressors, clock systems, gasmonitoring systems, and the equipment in the powerhouse. Some ofthese mechanics have electrical or pipefitting skills.As a second alternative, the Petitioners would go to an election inwhat they regard as an appropriate departmental maintenance unit,including in addition to the so-called craft maintenance mechanics,the janitorial staff, the powerhouse operators, the toolroom supply8As a further example of the extent to which area and divisional lines overlap,we notethat the responsibilities of the Area 3 group include not only maintenance of the Researchbuilding,where CR & E is quartered,but also the cafeterias in the S-C and Materialsbuildings,the entire Central Utilities building, and exterior maintenance of all buildingsand grounds at the Expressway. TEXAS INSTRUMENTS, INCORPORATED277clerks, and the repair and maintenance technicians who constitutealmost half the complement of the S-C maintenance group. Thesetechniciansmaintain the machines that fabricate and assemble thetransistors and resistors which are the principal products of the S-CDivision.Each of the 11 crews has both electronic and mechanicaltechnicians whose function it is to test and calibrate the control deviceswhich are integral components of the production machinery and torepair and maintain the machinery.Although the nature of their duties is such that each of the above-described sections of the S-C maintenance operations works alone mostof the time, there are occasions when individuals or crews from differ-ent sections work together as a unit. This seems to be particularly trueof the electricians, pipefitters, and other maintenance mechanics whosework may overlap that of the repair and maintenance technicians ininstalling, repairing, or overhauling pieces of major equipment.Maintenance groups of the other divisions also employ electricians,pipefitters, and mechanics with other craft skills, as well as technicianspecialists.The two major job families of maintenance mechanic andrepair and maintenance technician used in the S-C maintenance groupare the same classifications used throughout the Employer's operationsin the Dallas area.Temporary as well as permanent transfers, bothwithin and between the different divisional maintenance groups, occurnot only in a particular specialty such as electricians' work but alsobetween the maintenance mechanic and the repair and maintenancetechnician classifications.Wages, hours, working conditions, and benefits for all employees inthe Dallas area are established and administered uniformly. Stand-ards for recruitment and selection of personnel, job evaluation, andother aspects of the employment relationship are also centrally estab-lished by. interdivisional committees.Management control is cen-tralized in the president and executive vice president, assisted by anOperations Committee which includes all the vice presidents in chargeof the various divisions.Certain facilities such as a central ware-house, auto repairing and leasing, printing, and data processing areshared by all divisions.There is also considerable integration and interdependence of func-tions and products of the major operating divisions.Raw materialsprocessed by Materials are used by S-C and Apparatus; productionbegun on a pilot plant basis in CR R E may be transferred to anotherdivision and components fabricated by S-C are used in subassembliesof another division which may in turn be a component of a largersystem produced by a third division.To balance workloads, onedivision may work on components, machine parts, and special toolsfor others. 278DECISIONSOF NATIONALLABOR RELATIONS BOARDWhether the Petitioners' proposed craft units or the various alter-native departmental maintenance units may be appropriate dependson whether the S-C Division constitutes so distinctive a segment ofthe Employer's Dallas operations as to warrant its separate represen-tation.If the S-C Division is not itself separable from the otheroperating and service divisions of the Company, it follows that none ofits sections or subdivisions can be entitled to separate representation.If only a multiplant unit is appropriate, a group of craftsmen or amaintenance department at a single plant would not be appropriate.The determinative issue in this case is, therefore, whether the S-CDivision alone could constitute an appropriate unit, and only if thatquestion is answered affirmatively would it be necessary to decidewhether narrower segments of such a unit would themselves beappropriate.We agree with the Employer and Intervenor that the S -C employeesshare -a substantial community of interest with the production andmaintenance employees of the other divisions, in view of their geo-graphical proximity, similarity of working conditions, the centralizedmanagement and labor relations policies, and the substantial inter-changes both of function and personnel between the divisions.TheS-C Division is not the equivalent of a single plant of a multiplantemployer, since it is not separated, either geographically or func-tionally from the Employer's other facilities or buildings in the Dallasarea.Furthermore, although it is a distinct administrative segmentof the Employer's operations, its employees are neither engaged inwork which is dissimilar in nature from that performed for the otherdivisions nor do they work under conditions which could create sub-stantial differences between their interests and those of employees inother divisions.As all the units requested by the Petitioners are limited to the S-CDivision, we shall, based on the foregoing considerations, dismiss thepetition.We do not, however, hereby decide whether a unit of allelectricians and/or pipefitters who are employed in the companywideDallas operations would be an appropriate unit or units, or whethera unit of maintenance employees of all the divisions would be appro-priate under the criteria set out inAmerican Cyanamid Company,131 NLRB 909.We are also not deciding in this case that only a unitconsisting of all production and maintenance employees in the Dallasarea is appropriate.We leave for later consideration, based on arecord specifically addressed to that issue whether, as IUE suggests,some kind of interdivisional unit, smaller than a companywide unit,may also be appropriate.[The Board dismissed the petition.]